Citation Nr: 1233157	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  07-34 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder.  

3.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1965 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The jurisdiction of the Veteran's claim now lies with the RO in St. Petersburg, Florida.  

In July 2011, the Board declined to reopen the Veteran's claim of entitlement to service connection for tinnitus.  In November 2011, the United States Court of Appeals for Veterans Claims (Court) granted a motion filed by the Secretary to remand this issue back to the Board.  The July 2011 decision also remanded the issues of entitlement to service connection for an acquired psychiatric disability and entitlement to an initial compensable disability evaluation for bilateral hearing loss.  However, the record does not reflect that any action was taken regarding the July 2011 remand directives.  

In December 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

In a May 2012 statement, the Veteran asserted that he also had claims of entitlement to service connection for a lumbar spine disability, problems with both knees and unemployability pending with VA.  However, the Veteran's assertions are incorrect as these disabilities were either denied in previous rating decisions that the Veteran failed to appeal or had yet to be filed.  Therefore, the Veteran's statements should be treated as requests to reopen previously denied claims of entitlement to service connection for a lumbar spine disability, a right knee disability, and a total disability evaluation based on individual unemployability (TDIU).  His claim of entitlement to service connection for a left knee disability has not been previously adjudicated and it should be treated as a new claim.  As these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them.  They are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disorder, as well as entitlement to an initial compensable disability evaluation for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The September 2001 rating decision denying the Veteran's claim of entitlement to service connection for tinnitus was not appealed and is, therefore, final.  

2.  Evidence received since the September 2001 rating decision is new and relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's bilateral tinnitus manifested as a result of his military service.  









	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The September 2001 rating decision denying the Veteran's claim of entitlement to service connection for a tinnitus is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence has been received and the claim of service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  By reopening the claim and granting service connection for tinnitus, the Board is granting in full this claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Whether New and Material Evidence has been Submitted

Relevant Laws and Regulations 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In a March 2009 statement, the Veteran asserted that he was now in receipt of benefits from the Social Security Administration (SSA).  As already noted, Shade explained that 38 C.F.R. § 3.156 suggests a standard that would require if newly submitted evidence, combined with VA assistance, raises a reasonable possibility of substantiating the claim.   24 Vet. App. at 117.  It is unclear from the evidence of record what disability or disabilities the Veteran's award of SSA benefits was based on.  If tinnitus or other aural related conditions are part of the basis, then these records could be beneficial to the Veteran's claim.  

Furthermore, the Veteran asserted in a statement dated May 2012 that he submitted a private audiological report from a physician with the initials G.C., and that Dr. M related his tinnitus to military service.  However, while the record does contain a report from a Dr. C dated March 2012, this record does not contain an opinion regarding etiology.  Nonetheless, further assistance by VA could help the Veteran obtain the referenced opinion, which would certainly be beneficial to his claim.  

In light of the Court's holding in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that evidence has been submitted that, with further assistance on the part of VA, raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.  As such, this claim is reopened.  

Entitlement to Service Connection for Tinnitus

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Analysis

The Veteran contends that he is entitled to service connection for bilateral tinnitus.  While there is no specific reference to this condition during military service, subsequent evidence of record, when viewed in a light most favorable to the Veteran, demonstrates that service connection for tinnitus is warranted.  As there is already sufficient evidence of record to grant the claim of service connection for tinnitus, further remand to obtain the medical opinion referenced by the Veteran in May 2012 is not necessary.  

While there is no specific reference to tinnitus during military service, in-service treatment records do reflect treatment for symptomatology related to otitis externa.  The Veteran also reported pain in his right ear upon hearing loud noises in May 1966.  Therefore, while there is no specific reference to tinnitus itself, there is evidence of in-service ear symptomatology.  

The Veteran was afforded a VA examination for his otitis media in July 1969.  The examination report makes no specific mention of tinnitus.  However, the Veteran did not actually deny suffering from symptomatology associated with tinnitus at this time either.  

The first evidence actually diagnosing tinnitus is an August 2000 VA examination.  The Veteran reported a history of bilateral tinnitus since having an ear lavage at a hospital.  A July 1966 in-service treatment record does reflect that the Veteran's ears were washed while in the Army.  An opinion regarding etiology was not provided at this time.  

The Veteran was afforded an additional VA examination of the ears in October 2007.  The Veteran again reported tinnitus at this time.  The Veteran reported that his tinnitus first manifested in 1965.  No opinion regarding etiology was provided at this time either.  However, during VA treatment in February 2008, the Veteran reported that he had constant tinnitus in both ears that began while serving in Okinawa.  

The Veteran also submitted a private audiology report dated March 2012 and signed by a physician with the initials G.C.  According to Dr. C, the Veteran reported right ear tinnitus beginning during his military service.  Unfortunately, Dr. C also failed to provide any statement regarding the likely etiology of the Veteran's reported tinnitus.  

Nonetheless, the Veteran has provided numerous statements in support of his claim.  He has consistently alleged that his tinnitus was first noticed during military service.  He did not report this condition because, at the time, he was unaware of what tinnitus actually was.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  In the present case, the Veteran has been granted service connection for both otitis media and bilateral hearing loss.  He has also consistently reported suffering from tinnitus since his military service.  There is nothing in the record to call into question the Veteran's assertions.  

In light of the above facts, the Board finds that, when resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  See 38 U.S.C. § 5107(b).  The Veteran's claim of entitlement to service connection for tinnitus is granted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened.  

Service connection for tinnitus is granted. 


REMAND

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding records from the Social Security Administration (SSA).  As indicated by the Veteran in multiple statements since March 2009, he is in receipt of SSA disability benefits.  The Board previously remanded the remaining issues addressed in this remand so that, among other reasons, SSA records could be obtained.  However, there is no indication that any action was ever taken in response to the Board's prior remand of July 2011.  Therefore, on remand, any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Acquired Psychiatric Disorder

This issue was previously remanded by the Board in July 2011.  Regrettably, no action has yet to be taken on the remand directives outlined in this decision.  As such, this issue is again remanded.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

A service treatment record dated in July 1966 shows that the Veteran had recurrent otitis media of the right ear and that he experienced intense pain.  The Veteran was agitated, uncontrollable and incoherent.  An acute situational reaction manifested by agitation was diagnosed.  The Veteran contends that this episode marks the onset of a psychiatric disorder in service.  A July 1965 record also notes that the Veteran was suffering from an acute and chronic anxiety reaction manifested by hyperventilation syndrome, abdominal pain, frontal occipital headaches and nervousness.  

In February 2007, a private psychiatric noted that the Veteran complained that his emotional condition was secondary to an acute otitis media since 1965 with ongoing complications, including hearing loss.  Considering the Veteran's complaints and the evidence of record, a current medical examination and opinion should be obtained.  The Board recognizes that a VA examination was performed in October 2006 in which a negative etiological opinion was provided.  However, the examiner did not offer any rationale in support of her opinion, nor did she mention or discuss the evidence of psychiatric symptomatology dating back to 1965 and 1966.  As such, this opinion is inadequate for VA rating purposes.  

Increased Evaluation for Bilateral Hearing Loss

A July 2009 RO decision granted service connection for a bilateral hearing loss with a noncompensable rating.  In a letter dated in December 2009, the Veteran discussed various aspects of his claims.  He submitted a private audiometric test report and asserted that it showed the hearing loss was more than his latest VA evaluation.  VA must broadly construe communications from claimants.  In this case, the Veteran's assertion that a higher rating was warranted, received within a year of the July 2009 decision, must be accepted as a timely notice of disagreement with the noncompensable rating assigned by the RO.  The RO did not issue a statement of the case.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  This issue was also previously remanded by the Board in July 2011 for the issuance of a statement of the case.  See Stegall, 11 Vet. App. at 271.  

Also, the last VA audiometric examination of record is dated October 2007.  As it has been nearly 5 years since this evaluation, and since the Veteran has alleged a worsening in his disability, he should be scheduled for a new VA audiometric examination.  

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran must also be scheduled for a VA examination with an audiologist to determine the current level of disability due to his service-connected bilateral hearing loss.  The claims folder and a copy of this remand must be provided to the examiner for review.  Controlled speech discrimination testing (Maryland CNC) and pure tone audiometry testing must be performed as part of this examination.  The examiner should also discuss the overall functional impact of the Veteran's hearing loss, to include any impact on his ability to work or perform his activities of daily living.  

3.  The Veteran should also be scheduled for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to the physician designated to examine the Veteran.  All indicated tests and studies, including psychological testing, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis(es).  

The examiner should address the following:

(a)  What is the appropriate diagnosis(es), if any, associated with the Veteran's reported psychiatric symptomatology? 

(b) If the Veteran is found to have a psychiatric disorder(s), the examiner should opine as to whether it is at least as likely as not that this disorder manifested during, or as a result of, the Veteran's military service.  

(c) If the Veteran's psychiatric disorder is found to be less likely than not related to military service, the examiner should opine as to whether it is at least as likely as not that any psychiatric is secondary to, or has been permanently aggravated by, the Veteran's service-connected otitis media.  

A complete rationale for all opinions expressed must be provided.  The Veteran's lay assertions must be considered and discussed, as well as the in-service evidence of psychiatric symptomatology dating back to 1965 and 1966.  

4.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

5.  The RO should issue the Veteran and his representative a statement of the case (SOC) on the issue of entitlement to a compensable disability evaluation for bilateral hearing loss.  The Veteran should be given the opportunity to thereafter perfect an appeal on this issue by filing a timely substantive appeal.  The claim will thereafter be subject to appellate review only if the appeal has been properly perfected.

6.  The RO should also readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law considered pertinent to the issues on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


